Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 8 has been cancelled; Claims 1, 4-5, and 9-11 have been amended; claim 13 is added as new claim; Claims 1-7 and 9-13 remain for examination, wherein claims 1 and 5 are independent claims.

Information Disclosure Statement
Document WO 2007067014 A1 listed in IDS filed on 12/17/2021 has been crossed out since it duplicates the same document listed in IDS filed on 6/30/2020.

Previous Rejections/Objections
Previous rejection of Claims 1 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/17/2021.
Previous rejection of Claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al (US 6,306,527 B1, thereafter US’527) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/17/2021.

Previous rejection of Claim 5-6 and 8-10 under 35 U.S.C. 103 as being unpatentable over US’527 in view of WO’014, and further in view of Suzuki et al (US 6410163 B1 thereafter US’163) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/17/2021.
Previous rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over US’527 in view of WO’014, and further in view of Gaspard et al (US-PG-pub 2012/0225761 A1, thereafter PG’761) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/17/2021.
Previous rejection of Claims 11-12 under 35 U.S.C. 103 as being unpatentable over US’527 in view of WO’014, and further in view of Takashima et al (US-PG-pub 2013/0340898 A1, thereafter PG’898) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/17/2021.
However, in view of the Applicant’s “Arguments/Remarks with amendment” and newly recorded reference(s) filed in IDS dated 12/17/2021, new ground rejection has been added as following:

Allowance Subject matter
Claim 7 includes allowable subject matter.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (JP 2003129174 A, listed in IDS filed on 12/17/2021, with on-line English translation. Thereafter JP’174).
Regarding claim 1, JP’174 teaches a surface galvanized steel sheets with good corrosion resistance (Abstract, Examples, and claims of JP’174), which reads on the steel sheet as recited in the instant claims. The comparison of the composition ranges prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize amount of N and area% of Martensite phase from the disclosure of JP’174 since JP’174 teaches the same surface galvanized steel sheets throughout whole disclosing range.

Element
From instant Claim 1 (in wt %)
From alloy #Din table 1 of JP’174(in wt%)
Within range
(in wt%)
C
0.005-0.08
0.05
0.05
Mn
1.25 or less (not 0)
0.25
0.25
P
0.03 or less (not 0)
0.03
0.03
S
0.01 or less (not 0)
0.01
0.01
N
0.01 or less (not 0)
Trace amount
Trace amount
Al
0.01-0.06
0.03
0.03
Cr
1.0-2.5
1.5
1.5
Sb
0.01 or less (not 0)
0.01
0.01
At least one from group consisting of
Ni: 0.3 or less;
Si: 0.3 or less;
Mo: 0.2 or less;


Si: 0.02
Fe
Balance with impurities
Balance with impurities
Balance with impurities
Equation 1
Mn + Cr/1.5 + Sb
1.3-2.7
About 1.46
1.46
Microstructure including (area%)
Martensite: 1-5
Ferrite: remainder
Martensite: 3.0 or less 
Ferrite: base
1-3 M on F


Regarding claims 2-3, JP’174 specify including a zinc-plated layer formed on the surface thereof by hot-dip galvanizing or hot-dip galvanized layer undergoes alloying treatment (Abstract, claims, and examples of JP’174), which reads on the claimed limitations in the instant claims.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (WO 2007/067014 A1, listed in IDS filed on 6/30/2021, thereafter WO’014) alone or in view of JP’174.
Regarding claims 1 and 4, WO’014 teaches a high-strength cold rolled steel sheet and a high-strength zinc-coated steel sheet, which are primarily used as a structural member and a reinforcement of the car body, and has excellent formability and coating properties; and methods for manufacturing the same. (Abstract, Examples, and claims of WO’014), which reads on the steel sheet as recited in the instant claims. The comparison of the composition ranges between the alloy composition disclosed by WO’014 (par.[47]-[88] of WO’014), microstructure (par.[0097] of WO’014); properties (table 3 of WO’014) and those prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize amount of composition, phases, and properties from the disclosure of WO’014 since WO’014 teaches the same surface galvanized steel sheets throughout whole disclosing range. The claimed relational expression 1 in the instant claim 1 is recognized as an equation fully depend on claimed alloy composition ranges of Mn, Cr and Sb. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v. Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, in the absence of evidence to the contrary, the selection of the proportions of Mn, Cr, and Sb from WO’014 in order to meet the claimed ratio would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. Actually, WO’014 provides examples having Mn, Cr, and Sb satisfy the claimed relationship (Example C in table 1 of WO’014). In 
Element
From instant Claims 1 and 5 (in wt %)
From alloy of WO’014 (in wt%)
overlapping range
(in wt%)
C
0.005-0.08
0.01-0.2
0.01-0.08
Mn
1.25 or less (not 0)
0.5-4.0
0.5-1.25
P
0.03 or less (not 0)
0.1 or less
0.03 or less (not 0)
S
0.01 or less (not 0)
0.03 or less
0.01 or less
N
0.01 or less (not 0)
0.001-0.1
0.001-0.01
Al
0.01-0.06
1.0 or less
0.01-0.06
Cr
1.0-2.5
0.01-2.0
1.0-2.0
Sb
0.01 or less (not 0)
0.005-1.0
0.005-0.01
At least one from group consisting of
Ni: 0.3 or less;
Si: 0.3 or less;
Mo: 0.2 or less;
B: 0.003 or less;
Si: 0.01-2.0
Mo: 0.001-1.0
B: 0.01 or less
Si: 0.01-0.3
Mo: 0.001-0.2
B: 0.003 or less
Fe
Balance with impurities
Balance with impurities
Balance with impurities
Equation 1


overlapping
overlapping
Microstructure including (area%)
Martensite: 1-5
Ferrite: remainder
Martensite: 2-70 
Ferrite: base
M: 2-5
F: base

From Claim 4
table 3 of WO’014

YS (MPa)
210-270
218-584
210-270 
YS/TS
0.6 or less
0.51 or less
0.51 or less


Regarding claims 2-3, WO’014 teaches hot-dip galvanizing and hot-dip galvanized layer undergoes alloying treatment (par.[124]-[128] of WO’014).

Claim(s) 5-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’014 alone or in view of JP’174, and further in view of Suzuki et al (US 6410163 B1 thereafter US’163).
Regarding claims 5-6 and 9-10, WO’014 alone or further in view JP’174 teaches the similar alloy composition and meets the relational expression 1 in the instant claim 5 (referring the rejection for claim 1 above). The comparison between the process parameters disclosed by WO’014 (Claims, par.[101]-[127] of WO’014) and claimed limitation is listed in the following table. WO’014 teaches all of the essential process steps and all of the essential process parameters overlap the process parameters in the instant claims, which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the process parameters according to the disclosure of oC/s (Col.10, lns.51-67 of US’163) and US’163 teaches that: “the hydrogen concentration and temperature of atmosphere gas upon annealing applied immediately prior to galvanizing.” (Col.2, ln.65 - Col.3, ln.3 of US’163), and US’163 provides example having atmosphere gas including hydrogen concentration of 1-100vol% (Col.8, lns.1-20 of US’163), which overlaps the claimed hydrogen concentration as claimed in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the proper cooling rate and applying proper amount of hydrogen concentration in the atmosphere, as demonstrated by US’163 in the manufacturing process for the alloy of WO’014 alone or further in view JP’174 in order to improve the surface properties of the galvanized steel sheet (Col.2, ln.65 - Col.3, ln.3 of US’163).

From instant Claim 5 
From WO’014 
overlapping range
Hot rolling T (oC)
850-1150
Ar3 to 1000
850-1000
Cooling rate (oC/s)
10-70 to 550-750oC
--

Coiling T (oC)
550-750
450-750
550-750
Cold rolling
done
Cold rolling
meet
Continuous anneal T (oC)
Ac1+20 to AC3-20
(H2 3-30Vol%)
750-900
--
750-900
Primary Cooling rate (oC/s)
2-10 to 630-670oC
1-10 to 600-720oC
2-10 to 630-670oC
Second Cooling rate (oC/s)
4-20 to hot-dipping
1-100 to 100-400oC
4-20 to hot-dipping
Hot-dipping T (oC)
440-480
450-500
450-480
Final cooling rate (oC/s)
3 or more to TMs-100 or less
Cooling to RT
Cooling to TMs-100 or less

From claim 6


Cold rolling reduction (%)
40-80
30-80
40-80

From claim 9-10


Alloying 
On hot-dip sheet
Alloying treatment
meet
Alloying treatment T (oC)
500-540
440-580
500-540


Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’014 alone or in view of JP’174, and in view of US’163 as applied to the independent claim 5 above, and further in view of Takashima et al (US-PG-pub 2013/0340898 A1, thereafter PG’898).
Regarding newly added claims 11-13, WO’014 alone or in view of JP’174, and in view of US’163 does not specify the claimed temper rolling as recited in the instant claims. PG’989 teaches a cold-rolled steel sheet having excellent formability, excellent ductility, excellent hole expansibility, and high yield ratio (Abstract, Examples, and claims of PG’898) and PG’898 teaches a method for producing a galvanized .

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-6 and 9-13 have been considered but they are not persuasive and moot on the new ground rejection above. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/17/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIE YANG/Primary Examiner, Art Unit 1734